 


116 HRES 1145 EH: Condemning the poisoning of Russian opposition leader Alexei Navalny and calling for a robust United States and international response.
U.S. House of Representatives
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
2d Session 
H. RES. 1145 
In the House of Representatives, U. S.,

November 18, 2020
 
RESOLUTION 
Condemning the poisoning of Russian opposition leader Alexei Navalny and calling for a robust United States and international response. 
 
 
Whereas Alexei Navalny is a well-known anticorruption activist and leader of the political opposition in Russia; Whereas Mr. Navalny garnered 27 percent of the vote in the 2013 Moscow mayoral election; 
Whereas since that election, Mr. Navalny and his party have been repeatedly denied the opportunity to compete in elections; Whereas Mr. Navalny has been imprisoned multiple times for participating in unsanctioned protests; 
Whereas Mr. Navalny was attacked twice with a chemical substance in 2017 and potentially poisoned in 2019 while in prison; Whereas over the years a number of Russian journalists, human rights activists, politicians, whistleblowers, and others have been killed or died under mysterious circumstances, in Russia and overseas, including— 
(1)former Russian spy Alexander Litvinenko (in London) and investigative journalist Anna Politkovskaya in 2006; (2)human rights lawyer Stanislav Markelov, journalist Anastasia Baburova, whistleblower lawyer Sergei Magnitsky, and human rights activist Natalya Estemirova in 2009; and 
(3)opposition politician Boris Nemtsov in 2015; Whereas, on August 20, 2020, Mr. Navalny fell ill while on a domestic flight in Russia; 
Whereas, on August 22, 2020, Mr. Navalny was evacuated by airlift from Omsk, Russia, to Berlin, Germany, for his protection and to ensure he would receive a high standard of health care to improve his chances of recovery; Whereas German chemical weapons experts conducted tests and found unequivocal evidence that Mr. Navalny had been poisoned with a Soviet-era military-grade chemical nerve agent from the Novichok group; 
Whereas specialized laboratories in France and Sweden confirmed that Mr. Navalny was poisoned with a nerve agent from the Novichok group; Whereas the Government of the Russian Federation has repeatedly denied that Mr. Navalny was poisoned; 
Whereas the Government of the Federal Republic of Germany has called on the Government of the Russian Federation to open an investigation into Mr. Navalny’s case; Whereas the Russian Federation is a party to the Chemical Weapons Convention (CWC); 
Whereas, in November 2019, after Russian agents used a Novichok-class nerve agent in an attempted assassination of former Russian spy Sergei Skripal in the United Kingdom in March 2018, CWC parties agreed to add the Novichok group of nerve agents to Schedule 1, a list of chemicals classified as chemical warfare agents that are subject to declaration requirements and other restrictions; Whereas, on September 4, 2020, NATO strongly condemned the attack on Mr. Navalny and called on the Russian Federation to cooperate with the Organization for the Prohibition of Chemical Weapons on an impartial, international investigation; 
Whereas the G7 foreign ministers issued a statement on September 8, 2020, that called on the Government of the Russian Federation to urgently and fully establish transparency on who is responsible for this abhorrent poisoning attack and, bearing in mind Russia’s commitments under the Chemical Weapons Convention, to bring the perpetrators to justice; Whereas the Russian Federation is a state party to the International Covenant on Civil and Political Rights (ICCPR); 
Whereas Article 6 of the ICCPR states that Every human being has the inherent right to life and No one shall be arbitrarily deprived of his life; Whereas Article 9 of the ICCPR states that Everyone has the right to liberty and security of person.; 
Whereas the Russian Federation is a member of the Organization for Security and Cooperation in Europe (OSCE); Whereas respect for human rights is key to the OSCE’s comprehensive approach to security and therefore the OSCE monitors the human rights situation in its 57 participating states; 
Whereas pressure on Germany to reconsider its support for the Nord Stream 2 pipeline from the United States and international community, including many European Union countries, as well as from leading politicians within Germany, has grown since the attack on Mr. Navalny; Whereas Congress passed the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208) and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) in 2016 to provide the United States Government with authorities to respond to grave violations of human rights and corruption in Russia; and 
Whereas in response to the Novichok-class nerve agent attack described in this preamble against United Kingdom national and former Russian spy Sergei Skripal and his daughter Yulia in 2018, the United States Government imposed two rounds of sanctions on Russia pursuant to the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (Public Law 102–182; 22 U.S.C. 5601 et seq.): Now, therefore, be it   That the House of Representatives— 
(1)condemns the apparently purposeful poisoning on August 20, 2020, of Russian anticorruption activist and opposition leader Alexei Navalny; (2)expresses its appreciation for the prompt and generous efforts of the Cinema for Peace Foundation and the Government of the Federal Republic of Germany to ensure high-quality health care for Mr. Navalny after he was poisoned by facilitating his transfer by airlift from Russia to Germany; 
(3)welcomes reports that Mr. Navalny has emerged from a medically induced coma and is gradually recovering from the poisoning; (4)hopes for Mr. Navalny’s full and complete recovery so that he may promptly resume his life and work; 
(5)urges the Organization for Security and Cooperation in Europe and multilateral human rights monitoring bodies to monitor the case of the August 2020 poisoning of Alexei Navalny as a probable violation of his fundamental human rights and to respond accordingly; (6)calls on the Government of the Russian Federation to cooperate with independent, impartial, and thorough investigations by competent authorities and the Organization for the Prohibition of Chemical Weapons of the reported poisoning of Alexei Navalny; 
(7)calls on the United States Government to support international or multilateral efforts to ensure an independent, impartial, and thorough investigations by competent authorities and the Organization for the Prohibition of Chemical Weapons of the reported poisoning of Alexei Navalny; (8)urges the United States Government, in all its interactions with the Government of the Russian Federation, to raise the case of the poisoning of Alexei Navalny and underscore the necessity of bringing the organizers and perpetrators to justice; 
(9)calls on the Secretary of State and the Secretary of the Treasury to use their authority under the Sergei Magnitsky Rule of Law Accountability Act of 2012 (title IV of Public Law 112–208) and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328) to designate individuals whom they determine upon investigation to have been involved in the poisoning of Alexei Navalny as perpetrators, organizers, or masterminds, on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury, freezing their assets and making them ineligible to receive United States visas; and (10)supports the 60-day review period triggered by the submission of a letter to the President by the Chair and Ranking Member of the Foreign Affairs Committee of the House of Representatives to investigate whether the poisoning of Alexei Navalny constitutes use of a chemical weapon by the Government of the Russian Federation in contravention of international law, and if so, to impose sanctions pursuant to the Chemical and Biological Weapons Control and Warfare Elimination Act of 1991 (Public Law 102–182; 22 U.S.C. 5601 et seq.).  
 
Cheryl L. Johnson,Clerk.
